                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               COLUMBIA DIVISION

 DANIEL HAILEY,                                    )
                                                   )
         Plaintiff,                                )
                                                   )
 v.                                                )    NO. 1:20-CV-00039
                                                   )
 CHRISTOPHER SINGLETON, et al.,                    )    JUDGE CAMPBELL
                                                   )    MAGISTRATE JUDGE HOLMES
         Defendants.                               )


                                         MEMORANDUM

       Daniel Hailey, an inmate of the South Central Correctional Facility in Clifton, Tennessee,

has filed a pro se, in forma pauperis complaint under 42 U.S.C. § 1983 against Sergeant

Christopher Singleton, Chief of Unit Management Marla Ernest, and “Core Civic/South Central

Correctional Facility,” alleging violations of Plaintiff’s civil rights. (Doc. No. 1).

       The complaint is before the Court for an initial review pursuant to the Prison Litigation

Reform Act (“PLRA”), 28 U.S.C. §§ 1915(e)(2) and 1915A.

                              I. PLRA SCREENING STANDARD

        Under 28 U.S.C. § 1915(e)(2)(B), a court must dismiss any portion of a civil complaint

filed in forma pauperis that fails to state a claim upon which relief can be granted, is frivolous, or

seeks monetary relief from a defendant who is immune from such relief. Section 1915A similarly

requires initial review of any “complaint in a civil action in which a prisoner seeks redress from a

governmental entity or officer or employee of a governmental entity,” id. § 1915A(a), and

summary dismissal of the complaint on the same grounds as those articulated in § 1915(e)(2)(B).

Id. § 1915A(b).
                                                  1




      Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 1 of 16 PageID #: 52
        The Sixth Circuit has confirmed that the dismissal standard articulated by the Supreme

Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), “governs dismissals for failure to state a claim under those statutes because the relevant

statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71

(6th Cir. 2010). Thus, to survive scrutiny on initial review, “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “[A] district court must

(1) view the complaint in the light most favorable to the plaintiff and (2) take all well-pleaded

factual allegations as true.” Tackett v. M & G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir.

2009) (citing Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009) (citations omitted)).

        A court must construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d

736, 739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the

plaintiff’s factual allegations as true unless they are entirely without credibility. See Thomas v.

Eby, 481 F.3d 434, 437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

Although pro se pleadings are to be held to a less stringent standard than formal pleadings drafted

by lawyers, Haines v. Kerner, 404 U.S. 519, 520–21 (1972); Jourdan v. Jabe, 951 F.2d 108, 110

(6th Cir. 1991), the courts’ “duty to be ‘less stringent’ with pro se complaints does not require us

to conjure up [unpleaded] allegations.” McDonald v. Hall, 610 F.2d 16, 19 (1st Cir. 1979) (citation

omitted).




                                                   2




     Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 2 of 16 PageID #: 53
                                 II. SECTION 1983 STANDARD

        Title 42 U.S.C. § 1983 creates a cause of action against any person who, acting under color

of state law, abridges “rights, privileges, or immunities secured by the Constitution and laws . . .

.” To state a claim under Section 1983, a plaintiff must allege and show two elements: (1) that

he was deprived of a right secured by the Constitution or laws of the United States; and (2) that

the deprivation was caused by a person acting under color of state law. Dominguez v. Corr. Med.

Servs., 555 F.3d 543, 549 (6th Cir. 2009) (quoting Sigley v. City of Panama Heights, 437 F.3d 527,

533 (6th Cir. 2006)); 42 U.S.C. § 1983.

                                      III. ALLEGED FACTS

        The complaint alleges that, while incarcerated at the South Central Correctional Facility

during February 2020 to present, Sergeant Singleton and inmate f/n/u James “done wrong toward”

Plaintiff. (Doc. No. 1 at 5). According to Plaintiff, on April 8, 2020, James hit Plaintiff when he

declined to give James coffee. (Id. at 30). Afterwards, Sergeant Singleton refused to move James

to a different unit, which Plaintiff believes was required by Tennessee Department of Correction

(TDOC) Policy. (Id.) Ultimately, James was relocated, and Plaintiff does not allege any further

problems with James. (Id. at 30-31).

        The complaint further alleges that Sergeant Singleton made threats, harassed Plaintiff,

retaliated against Plaintiff, unlawfully searched Plaintiff’s cell, and lied about Plaintiff, “making

up stories behind Plaintiff’s back.” (Id. at 5, 26, 34). Sergeant Singleton “wrote [Plaintiff] up”

after he filed a Title VI grievance and threatened to send Plaintiff “to compound from Annex” if

Plaintiff filed more grievances. (Id. at 26). Plaintiff opted not to file at least one grievance because

of Sergeant Singleton’s threat to “make it living hell for [him].” (Id. at 24). According to Plaintiff,


                                                   3




     Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 3 of 16 PageID #: 54
Chief Ernest “ma[de] lies as well.” (Id. at 5). In addition, the complaint alleges that Plaintiff was

not permitted to attend “his hearing” and call his witness. (Id. at 34).

       The complaint alleges that Plaintiff has “Hep C in Stage 3 & 4 and Liver in Stage 1 & 2.”

(Id. at 13). Although Plaintiff has had an ultrasound, bloodwork, and “all the testing,” he is still

waiting on treatment for Hepatitis C. (Id.) Plaintiff has been waiting on dentures since February

2020 which he needs so he can “eat better.” (Id.) Plaintiff also wants an eye doctor appointment.

(Id.) According to Plaintiff, it is documented in his medical file that he has sleep apnea, and he

wants a CPAP machine. (Id.)

                                          IV. ANALYSIS

       The complaint names three Defendants to this action: “Core Civic/South Central

Correctional Facility,” Sergeant Christopher Singleton, and Chief of Unit Management Marla

Ernest. Singleton and Ernest are named in their individual capacities only.

A. Core Civic and South Central Correctional Facility

       The complaint names “Core Civic/South Central Correctional Facility” as a Defendant.

However, the South Central Correctional Facility is a building and not a “person” who can be

sued under 42 U.S.C. § 1983. See Bryant v. Jackson, No. 1:12-cv-00093, 2015 WL 344768, at *5

(M.D. Tenn. Jan. 16, 2015) (holding that, with respect to South Central Correctional Facility, “[t]he

facility itself is a building, not a person amenable to suit under § 1983.”). Thus, the complaint fails

to state a claim upon which relief can be granted against the South Central Correctional Facility,

and all claims against the facility will be dismissed.

       Because it performs a traditional state function in operating a state prison, Core Civic is a

“person” acting under the color of state law for purposes of Section 1983. Street v. Corr. Corp. of

Am., 102 F.3d 810, 814 (6th Cir.1996). Core Civic may be liable under Section 1983 “if its official
                                                  4




     Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 4 of 16 PageID #: 55
policies or customs resulted in injury to the plaintiff.” O'Brien v. Mich. Dep't of Corr., 592 F.

App’x 338, 341 (6th Cir. 2014); see also Mason v. Doe, No. 3:12CV-P794-H, 2013 WL 4500107,

at *1 (W.D. Ky. Aug. 21, 2013) (collecting cases) (“a private corporation may be liable under

§ 1983 when an official policy or custom of the corporation causes the alleged deprivation of a

federal right”).

        To hold Core Civic liable, Plaintiff cannot rely on the theory of respondeat superior or

vicarious liability. See Street, 102 F.3d at 818. Core Civic is only liable if its own policies were

shown to be the “moving force” behind Plaintiff's injury. City of Canton v. Harris, 489 U.S. 378,

388 (1989). Here, however, the complaint does not describe how a Core Civic policy is responsible

in full or in part for any injury to Plaintiff. Therefore, for purposes of the initial screening of

Plaintiff’s Section 1983 claims against Core Civic required by the PLRA, the Court finds that the

complaint fails to state Section 1983 claims upon which relief may be granted against Core Civic.

These claims will be dismissed.

B. Race-Based Discrimination Claims

        The complaint alleges that Sergeant Singleton is “racist against his own colors and blacks

etc.” (Doc. No. 1 at 4).

        “Prisoners are protected under the Equal Protection Clause of the Fourteenth Amendment

from invidious discrimination based on race.” Wolff v. McDonnell, 418 U.S. 539, 556 (1974);

Henry v. Metro. Sewer Dist., 922 F.2d 332, 335 (6th Cir. 1990). “To state a claim under the Equal

Protection Clause, a § 1983 plaintiff must allege that a state actor intentionally discriminated

against the plaintiff because of membership in a protected class.” Henry, 922 F.2d at 335. The

Supreme Court has instructed that “[w]here the claim is invidious discrimination in contravention

of the First and Fifth Amendments, our decisions make clear that the plaintiff must plead and prove
                                                 5




     Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 5 of 16 PageID #: 56
that the defendant acted with discriminatory purposes.” Iqbal, 556 U.S. 662, 676. Thus,

“purposeful discrimination requires more than intent as volition or intent as awareness of

consequences. It instead involves a decisionmaker's undertaking a course of action because of, not

merely in spite of [the action's] adverse effects upon an identifiable group.” Id. at 676–77 (internal

punctuation and citations omitted).

         Here, although the complaint generally alleges that Plaintiff believes Sergeant Singleton

discriminated against and singled Plaintiff out because of his race, the complaint does not include

any specific allegations as to what Sergeant Singleton did or did not do or what led Plaintiff to

believe Singleton’s actions were because of Plaintiff’s race. 1 Plaintiff therefore fails to allege that

“a state actor intentionally discriminated against [him] because of membership in a protected

class.” Henry, 922 F.2d at 335. Consequently, Plaintiff’s equal protection claim under Section

1983 against Sergeant Singleton must be dismissed. See Payne v. Sec'y of Treas., 73 F. App’x

836, 837 (6th Cir. 2003) (affirming sua sponte dismissal of complaint pursuant to Fed. R. Civ. P.

8(a)(2) and stating, “[n]either this court nor the district court is required to create Payne's claim for

her”).

C. Deliberate Indifference to Medical Needs Claims

         The complaint alleges that Plaintiff has not been treated for diagnosed Hepatitis C and

sleep apnea. The complaint also alleges that Plaintiff needs dentures and an appointment with the

eye doctor. (Doc. No. 1 at 13).



1
         To support his race-based allegations, Plaintiff attached a “Level II-Title VI Coordinator’s Response and
Reasons” memo to his complaint. (Doc. No. 1 at 20). The memo states that, “[u]pon receipt and review of the Title
VI Grievance #341561, a determination was made that inmate Hailey’s (#516799) contention of a Title VI violation
could not be substantiated. Per the findings, inmate Hailey . . . fails to support his allegation of discriminatory treatment
based on the grounds of race, color, or national origin.” (Id.) Plaintiff’s specific allegations are not included in the
memo and do not inform the Court’s understanding of his race-based claim.
                                                             6




      Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 6 of 16 PageID #: 57
       Failure to provide medical care, including mental health care, may give rise to a violation

of a prisoner’s rights under the Eighth Amendment. The United States Supreme Court has held

that deliberate indifference to serious medical needs of prisoners constitutes the unnecessary and

wanton infliction of pain proscribed by the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97,

104 (1976); Brooks v. Celeste, 39 F.3d 125, 127 (6th Cir. 1994). A claim of deliberate indifference

to a prisoner’s medical needs under the Eighth Amendment has both an objective and subjective

component. Rouster v. Cnty. of Saginaw, 749 F.3d 437, 446 (6th Cir. 2014). A plaintiff satisfies

the objective component by alleging that the prisoner had a medical need that was “sufficiently

serious.” Id. (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). A plaintiff satisfies the

subjective component “by alleging facts which, if true, would show that the official being sued

subjectively perceived facts from which to infer substantial risk to the prisoner, that he did in fact

draw the inference, and that he then disregarded that risk.” Id.

       Deliberate indifference “entails something more than mere negligence,” Farmer, 511 U.S.

at 835, but can be “satisfied by something less than acts or omissions for the very purpose of

causing harm or with knowledge that harm will result.” Id. Prison medical personnel may be

deliberately indifferent to a prisoner’s serious medical needs “in their response to a prisoner’s

needs” or lack thereof or by “interfer[ing] with treatment once prescribed.” Estelle, 429 U.S. at

104-05; see also Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998) (quoting Boretti v.

Wiscomb, 930 F.2d 1150, 1154-55 (6th Cir. 1991) (a prisoner has a cause of action for deliberate

indifference if he “suffers pain needlessly when relief is readily available.”)).

       The Sixth Circuit recognizes that “[d]ental needs fall into the category ‘of serious medical

needs’ because ‘[d]ental care is one of the most important needs of inmates.’” Flanory v. Bonn,

604 F.3d 249, 253 (6th Cir. 2010) (quoting McCarthy v. Place, 313 F. App’x 810, 814 (6th Cir.
                                                  7




     Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 7 of 16 PageID #: 58
2008)). With regard to dental problems, the Sixth Circuit has recognized that “‘[a] cognizable

claim regarding inadequate dental care, like one involving medical care, can be based on various

factors, such as the pain suffered by the plaintiff, the deterioration of the teeth due to a lack of

treatment, or the inability to engage in normal activities.’” McCarthy, 313 F. App’x at 814 (quoting

Chance v. Armstrong, 143 F.3d 698, 703 (2d Cir.1998)).

       Here, the complaint fails to allege that Sergeant Singleton or Chief Ernest had any direct

role in decisions regarding Plaintiff’s medical or dental treatment. To the extent that Plaintiff seeks

to impose liability on either Defendant because of his or her supervisory position, “[g]overnment

officials may not be held liable for the unconstitutional conduct of their subordinates under a theory

of respondeat superior.”     Iqbal, 556 U.S. 662, 676.        “[A] plaintiff must plead that each

Government-official defendant, through the official's own official actions, violated the

Constitution.” Iqbal, 556 U.S. at 676. There must be a showing that the supervisor encouraged

the specific instance of misconduct or in some other way directly participated in it. At a minimum,

a Section 1983 plaintiff must show that a supervisory official at least implicitly authorized,

approved, or knowingly acquiesced in the unconstitutional conduct of the offending subordinates.

See Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984) (citation omitted).

       The complaint does not allege that either Sergeant Singleton or Chief Ernest was directly

responsible for Plaintiff’s alleged lack of medical or dental treatment at the South Central

Correctional Facility, nor can any such allegations be liberally construed from the complaint.

Neither does the complaint allege that Sergeant Singleton or Chief Ernest implicitly authorized,

approved, or knowingly acquiesced in any unconstitutional conduct of another party. Because

Plaintiff’s allegations fail to show how either of these Defendants was personally involved in the

acts about which Plaintiff complains, the Court must dismiss these Section 1983 claims against
                                                  8




     Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 8 of 16 PageID #: 59
Sergeant Singleton and Chief Ernest in their individual capacities for failure to state claims upon

which relief can be granted. See Johnson v. Matauszak, No. 09-2259, 2011 WL 285251, at *5 (6th

Cir. Jan. 31, 2011) (affirming dismissal of pro se complaint for failure to comply with “unique

pleading requirements” and stating “a court cannot 'create a claim which [a plaintiff] has not

spelled out in his pleading”') (quoting Clark v. Nat'l Travelers Life Ins. Co., 518 F.2d 1167, 1169

(6th Cir. 1975)) (alteration in original).

        The Court notes, however, that Hepatitis C constitutes a serious medical need. See

Rouster, 749 F.3d at 446; Vandiver v. Vasbinder, 416 F. App’x 560, 562-63 (6th Cir. 2011)

(referring to Hepatitis C as “a chronic and potentially fatal disease”) (citing Ibrahim v. District of

Columbia, 463 F.3d 3, 6-7 (D.C. Cir. 2006)). And, as noted above, under certain circumstances a

dental concern may constitute a serious medical need for Section 1983 purposes. Flanory, 604

F.3d at 253. Taking into consideration Plaintiff’s pro se status and the allegations of his complaint,

the Court will permit Plaintiff to amend his complaint, if desired, to more clearly articulate his

deliberate indifference to serious medical needs claim. For example, Plaintiff may be able to

identify the individual(s) who denied Plaintiff treatment for his serious medical needs. For those

reasons, this particular claim will be dismissed without prejudice.

D.      Retaliation Claims

        Next, the complaint alleges the following acts by Sergeant Singleton 2 against Plaintiff in

retaliation for filing grievances: threating Plaintiff, harassing Plaintiff, unlawfully searching

Plaintiff’s cell, writing Plaintiff up for false disciplinary infractions, and threatening to send

Plaintiff “to compound from Annex” if Plaintiff filed more grievances. (Doc. No. 1 at 5, 26, 34).


2
         There are no allegations in the complaint describing how a Core Civic policy is responsible in full
or in part for the alleged harm to Plaintiff caused by retaliatory acts.
                                                       9




     Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 9 of 16 PageID #: 60
       A prisoner's claim that prison officials have retaliated against him for engaging in protected

conduct is grounded in the First Amendment. Thaddeus-X v. Blatter, 175 F.3d 378, 388 (6th Cir.

1999); Strader v. Cumberland Cty., No. 2:19-cv-00045, 2020 WL 291383, at *10 (M.D. Tenn.

Jan. 21, 2020). To establish a prima facie case of retaliation within the context of Section 1983, a

plaintiff must prove that: “(1) he engaged in protected conduct, (2) the defendant took an adverse

action that is capable of deterring a person of ‘ordinary firmness from continuing to engage in that

conduct,’ and (3) ‘the adverse action was motivated at least in part by the plaintiff’s protected

conduct.’” Hill, 630 F.3d 468, 472 (quoting Thaddeus-X, 175 F.3d 378, 394, 398). In Hill, the

Sixth Circuit reversed the district court’s dismissal of a First Amendment retaliation claim on

initial screening, emphasizing that the essential elements of such a claim are not overly difficult to

establish, “especially in light of the ‘indulgent treatment’ that ‘[c]ourts are instructed to give . . .

to the ‘inartfully pleaded’ allegations of pro se prison litigants.” Id. at 471 (quoting Pasley v.

Conerly, 345 F. App’x 981, 986 (6th Cir. 2009)). The Hill court noted that where the facts alleged

in the prisoner’s complaint are sufficient to support these elements, the claim should go forward

even though the inmate “fails to explicitly state that he is making a First Amendment retaliation

claim,” and fails to “make an effective argument for that claim in his . . . complaint.” Id.

       With regard to Plaintiff’s allegation that Singleton threatened to move Plaintiff to the

compound/annex in retaliation for filing grievances, although the exercise of one’s First

Amendments rights is a protected act, the transfer of an inmate from one location within an

institution to another location is not an adverse act taken against him that would deter a person of

ordinary firmness from continuing to engage in that conduct. See Thaddeus-X, 175 F.3d at 388.

That is because inmates have no constitutional right to be confined in any particular prison, much

less to a particular unit or pod within a prison. Olim v. Wakinekona, 461 U.S. 238 (1983); Hewitt
                                                  10




    Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 10 of 16 PageID #: 61
v. Helms, 459 U.S. 460, 468 (1983) (superseded by statute on other grounds); Meachum v. Fano,

427 U.S. 215, 224 (1976); Beard v. Livesay, 798 F.2d 874, 876 (6th Cir. 1986).

       Plaintiff’s other allegations of retaliation, however, are sufficient to state a nonfrivolous

claim of First Amendment retaliation. First, Plaintiff’s repeated complaints to prison officials and

attempts to file and pursue grievances are protected speech under the First Amendment. See Horn

v. Hunt, No. 2:15-cv-220, 2015 WL 5873290, at *5-6 (S.D. Ohio Oct. 8, 2015) (“[C]ourts have

recognized that an inmate’s exercise of First Amendment rights is not limited solely to filing

grievances or accessing the courts”; “[o]nce a prisoner makes clear his intention to resort to official

channels to seek a remedy for ill treatment by a prison employee, retaliation against the petitioner”

implicates First Amendment protections) (citing cases).

       Second, the adverse actions of a baseless search and seizure and false disciplinary

infractions resulting in punishment would deter a person of ordinary firmness from continuing to

engage in the protected conduct. Indeed, Plaintiff alleges that Sergeant Singleton’s threat to “make

it living hell” for Plaintiff deterred him from filing a grievance after Sergeant Singleton searched

Plaintiff’s cell without cause. (Doc. No. 1 at 24). See Thaddeus-X, 175 F.3d at 398 (adverse action

“threshold is intended to weed out only inconsequential actions, and is not a means whereby solely

egregious retaliatory acts are allowed to proceed”). Finally, Plaintiff alleges that these punitive

actions were motivated by his protected conduct. See Hill, 630 F.3d at 475-76 (retaliatory motive

can be supported by circumstantial evidence including “the disparate treatment of similarly

situated individuals or the temporal proximity between the prisoner’s protected conduct and the

official’s adverse action”). Consequently, the Court finds that the complaint states a colorable First

Amendment retaliation claim under Section 1983 against Sergeant Singleton in his individual

capacity.
                                                  11




    Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 11 of 16 PageID #: 62
E. Harassment Claims

       Plaintiff alleges that Sergeant Singleton lied about Plaintiff, “making up stories behind

Plaintiff’s back.” (Doc. No. 1 at 5, 26, 34). According to Plaintiff, Chief Ernest “ma[de] lies as

well.” (Id. at 5). According to Plaintiff, he notified Unit Manager Rhonda Staggs that Sergeant

Singleton was bothering him, and “Staggs said she may have to talk to her boss Chief of Unit

Manager Ernest about this problem.” (Id. at 29). The complaint labels Defendants’ actions as

described as “harassment.” (Id. at 4).

       Allegations of verbal harassment or threats by prison officials toward an inmate do not

constitute punishment within the meaning of the Eighth Amendment. Ivey v. Wilson, 832 F.2d 950,

955 (6th Cir. 1987). Nor do allegations of verbal harassment rise to the level of unnecessary and

wanton infliction of pain proscribed by the Eighth Amendment. Id. Thus, Plaintiff's allegations

that Defendants harassed him by making up lies about him do not rise to a deprivation of

constitutional dimensions. See Ivey, 832 F.2d at 954-55; Stewart v. Campbell, No. 2:17-cv-192 ,

2019 WL 123365, at *3 (E.D. Tenn. Mar. 15, 2019) (dismissing prisoner’s Section 1983 claim that

“Defendant harassed and humiliated him by cursing at him, by calling him disrespectful and

derogatory names, and by telling him that she hoped he dies . . . because [t]hese allegations are

insufficient to state a claim upon which relief may be granted under § 1983.”). Accordingly,

Plaintiff's allegations fail to state an Eighth Amendment claim arising from Defendants’ alleged

harassment, and these claims will be dismissed.




                                               12




    Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 12 of 16 PageID #: 63
F.     Criminal Charges

       The complaint also alleges that Sergeant Singleton and Chief Ernest committed acts of

harassment, retaliation, and intimidation against Plaintiff in violation of Tennessee law. (Doc. No.

1 at 4). The statutes on which Plaintiff relies are found in Title 39 of the Tennessee Code, which

sets forth criminal offenses in the state of Tennessee.

       To the extent the complaint petitions the Court to initiate criminal prosecutions of

Defendants for violations of state law (Doc. No. 1 at 3), the “[a]uthority to initiate a criminal

complaint rests exclusively with state and federal prosecutors.” Tunne v. U.S. Postal Service, No.

5:08CV-189-R, 2010 WL 290512, at *1 (W.D. Ky. Jan. 21, 2010) (quoting Sahagian v. Dickey,

646 F. Supp. 1502, 1506 (W.D. Wis. 1986)). Private citizens have “no authority to initiate a federal

criminal prosecution of the defendants for their alleged unlawful acts.” Williams v. Luttrell, 99 F.

App’x 705, 707 (6th Cir. 2004).         Thus, this Court is without jurisdiction to initiate any

investigations of alleged criminal activity upon request of Plaintiff.

G.     Due Process Claims

       The complaint alleges that Plaintiff was not permitted to attend “his hearing” and present

a witness on his behalf. (Doc. No. 1 at 34). The complaint does not provide any further details

regarding this allegation. Plaintiff also alleges that Sergeant Singleton did not follow TDOC

policies after an inmate assaulted Plaintiff.

       “[P]rison disciplinary proceedings are not part of a criminal prosecution, and the full

panoply of rights due a defendant in such proceedings does not apply.” Wolff, 418 U.S. 539, 556

(citing Morrissey v. Brewer, 408 U.S. at 411, 480 (1972)). Inmates enjoy a narrow set of due

process rights when prison authorities institute disciplinary proceedings. See Cleavinger v. Saxner,

474 U.S. 193 (1985) (disciplinary board members protected by qualified immunity);
                                                 13




     Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 13 of 16 PageID #: 64
Superintendent v. Hill, 472 U.S. 445, 455–56 (1985) (disciplinary findings satisfy due process if

supported by any evidence, however meager); Ponte v. Real, 471 U.S. 491, 495–99                (1985)

(disciplinary board need not make contemporaneous record of reasons live witnesses for inmate

not allowed); Baxter v. Palmigiano, 425 U.S. 308, 319–323 (1976) (disciplinary board may draw

adverse inference from inmate's silence; inmate has no right to cross-examination); Wolff, 418 U.S.

539, 564–71 (defining scope of due process application to prison disciplinary hearings); Wolfel v.

Morris, 972 F.2d 712 (6th Cir.1992).

       In Wolff v. McDonnell, the Supreme Court held that, when a prisoner is charged with a

disciplinary offense that may result in loss of good time credit, due process requires (i) written

notice of the charges at least twenty-four hours prior to the hearing; (ii) the opportunity to “call

witnesses and present documentary evidence in his defense when permitting him to do so will not

be unduly hazardous to institutional safety or correctional goals[;]” and (iii) a written statement by

the factfinders as to the evidence relied on and reasons for the disciplinary action. 418 U.S. 539,

563–64, 566. These protections are required only when a liberty interest is at stake. See, e.g.,

Sandin v. Conner, 515 U.S. 472, 486–87 (1995). “A prison disciplinary proceeding does not give

rise to a protected liberty interest unless the restrictions imposed constitute an ‘atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.’” McMillan

v. Fielding, 136 F. App'x 818, 820 (6th Cir. 2005) (quoting Sandin, 515 U.S. at 484); see Upshaw

v. Jones, No. 14-2534-JDT-tmp, 2015 WL 348626, at *4 (W.D. Tenn. Jan. 26, 2015) (finding no

violation of inmate’s due process rights when corrections officer assigned inmate to segregation

as punishment prior to inmate’s disciplinary hearing).

       Assuming that Plaintiff’s hearing-based claim concerns a disciplinary hearing, the

complaint does not identify what punishment Plaintiff received, or what consequences ensued, as
                                                 14




    Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 14 of 16 PageID #: 65
a result of the disciplinary hearing. The complaint sets forth no facts demonstrating that Plaintiff

had a liberty interest in the outcome of his disciplinary hearing, such as a loss of sentence credit.

The complaint provides no information whatsoever about the hearing Plaintiff received.

       To the extent Plaintiff argues that he has the right to prove his innocence at a hearing, a

prison disciplinary infraction is not the equivalent of a state or federal criminal charge against

Plaintiff. “The constitutional adequacy of these [prison disciplinary] proceedings is not to be

measured by the requirements of a criminal prosecution, for the full panoply of procedural due

process rights do not apply to the administration of prison discipline.” Brooks v. Westbrooks, No.

3:17-cv-00686, 2017 WL 3868275, at *3 (M.D. Tenn. Sept. 5, 2017) (quoting Crafton v. Luttrell,

378 F. Supp. 521, 526 (M.D. Tenn. 1973) (citations omitted)).

        To the extent that Plaintiff brings due process claims based on the failure of certain

Defendants to respond to Plaintiff’s grievances, a plaintiff cannot premise a Section 1983 claim

on allegations that the an institution’s grievance procedure was inadequate and/or unresponsive

because there is no inherent constitutional right to an effective grievance procedure in the first

place. See Hewitt v. Helms, 459 U.S. 460, 467 (1983), overruled in part on other grounds by

Sandin, 515 U.S. 472.

       Furthermore, alleged violations of TDOC policies are not actionable under Section 1983.

See Rimmer-Bey v. Brown, 62 F.3d 789, 790-91 (6th Cir. 1995) (stating that, after Sandin, it became

clear that mandatory language in prison regulations does not create a liberty interest protected by

the due process clause); Upshaw v. Jones, No. 14-2534-JDT-tmp, 2015 WL 348626, at *4 (W.D.

Tenn. Jan. 26, 2015); Levine v. Torvik, 986 F.2d 1505, 1515 (6th Cir. 1993), overruled in part on

other grounds by Thompson v. Keohane, 516 U.S. 99, 111 (1995). Consequently, the Court finds


                                                 15




    Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 15 of 16 PageID #: 66
that the complaint fails to state Section 1983 due process claims arising from Plaintiff’s

disciplinary hearing or any Defendants’ failure to follow TDOC or facility policies.

                                        V. CONCLUSION

         Having conducted the review required by the PLRA, the Court determines that the

complaint states a colorable First Amendment retaliation claim under Section 1983 against

Sergeant Singleton in his individual capacity. This claim may proceed for further development of

the record.

         With respect to all other claims and Defendants, the complaint fails to state claims upon

which relief can be granted under Section 1983. Those claims and Defendants will be dismissed.

Provided however, the Court will permit Plaintiff to amend his complaint, if desired, to more

clearly articulate his deliberate indifference to serious medical needs claims; for example, Plaintiff

may be able to identify the individual(s) who denied Plaintiff treatment for his serious medical

needs.

         An appropriate Order will be entered.


                                               ____________________________________
                                               WILLIAM L. CAMPBELL, JR.
                                               UNITED STATES DISTRICT JUDGE




                                                 16




    Case 1:20-cv-00039 Document 6 Filed 07/17/20 Page 16 of 16 PageID #: 67
